Order entered January 6, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-20-00826-CR

                    EX PARTE KOFFI SEMEGNON DOKE

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-80876-2013

                                       ORDER

      Appellant is appealing the trial court’s order denying his post-conviction

application for writ of habeas corpus. On September 18, 2020, the Court issued a

scheduling order that directed the trial court to file a certification of appellant’s

right to appeal with the clerk’s record. The clerk’s record filed on October 5, 2020

does not contain the trial court’s certification. On November 6, 2020, the Court

again ordered the trial court to prepare and file a certification of the right to appeal.

To date, no certification has been filed.

      We ORDER the trial court to file, by January 22, 2021, a certification of

appellant’s right to appeal the denial of his post-conviction writ application.
      We DIRECT the Clerk of the Court to transmit copies of this order, by

electronic transmission, to the Honorable Tom Nowak, Presiding Judge, 366th

Judicial District Court; and to counsel for the parties.

                                                /s/   LANA MYERS
                                                      JUSTICE




                                          –2–